 



Exhibit 10.2

     
(MRV LOGO) [v22584v2258401.gif]
   
 
  (LUMINENT LOGO) [v22584v2258402.gif]  
MRV Communications, Inc.
  Luminent, Inc.
20415 Nordhoff Street
  20550 Nordhoff Street
Chatsworth, California 91311
  Chatsworth, California 91311

July 18, 2006
Mr. Xinqiang Ma
Chairman of Board
Huagong Tech Company Limited
Huagong Tech BDG, Science & Technology Region of HUST
Donghu High-Tech Zone
Wuhan, Hubei Province, P.R.China

           
 
  Re:   Termination of Framework Agreement  

Dear Chairman Ma:
     This will confirm our telephone conversation of July 17, 2006 in reference
to the Framework Agreement dated as of May 23, 2006 entered into by and among
Huagong Tech Company Limited, MRV Communications, Inc., Wuhan Huagong Genuine
Optics Technology Co., Ltd. (“HG Genuine”), and Luminent, Inc. (the “Framework
Agreement”), wherein we mutually agreed to terminate the Framework Agreement in
accordance with the provisions of Section 9.1(a) thereof and that no party shall
have any obligation or liability toward any other party in relation to such
termination.
     As you expressed in our telephone conversation, we too hope to find
mutually agreeable terms in the future in which the synergies between HG Genuine
and Luminent can be realized.
     Please confirm our agreement by dating and signing, and having Mr. Wen on
behalf of HG Genuine sign, a copy of this letter in the spaces provided below
and returning a signed copy to us.
Very truly yours,

                     
 
                    MRV Communications, Inc.       Luminent, Inc.    
 
                   
By:
/s/ Noam Lotan       By: /s/ Near Margalit    
 
               
Name: 
Noam Lotan       Name:  Near Margalit    
Title:
President and Chief Executive Officer       Position:  Chief Executive Officer  
 

Confirmed and agreed this 18th day of July, 2006:

                     
 
                    Huagong Tech Company Limited       Wuhan Huagong Genuine
Optics Technology Co., Ltd.    
 
                   
By:
/s/ Xinqiang Ma       By: /s/ Wen Xiong    
 
               
Name: 
Title:
Xinqiang Ma
Chairman       Name:
Title: Wen Xiong
General Manager    

 